           Case 1:19-cv-11832-GHW Document 46 Filed 12/10/20 Page 1 of 2


                                                                                    USDC SDNY
                                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                       DOC #: _________________
                                                                                    DATE FILED: 12/10/20
JULIA ZABOLOTSKY,

                                       Plaintiff,
                                                                                  19-cv-11832-GHW
                           -against-
                                                                                        ORDER
EXPERIAN,

                                       Defendant.


GREGORY H. WOODS, United States District Judge:

         On December 4, 2020, Plaintiff emailed the Court ex parte—that is, without copying

opposing counsel. The Court generally does not accept ex parte communications or correspondence

via email. Therefore, the Court anticipates posting Plaintiff’s email to the docket in this case, unless

the Court grants a motion to seal that communication. 1 Parties who wish to seal documents must

follow the procedures described in Rule 4(A)(ii) of the Court’s Individual Rules of Practice in Civil

Cases, available at

https://www.nysd.uscourts.gov/sites/default/files/practice_documents/GHW%20Woods%20Civil

%20Practice%20Rules%20November%2012%2C%202020%20Web.pdf.

         If Plaintiff wishes to submit an application to seal her December 4, 2020 ex parte email, she

may do so. While Plaintiff may submit a motion to seal, there is a long-established “general

presumption in favor of public access to judicial documents.” Collado v. City of New York, 193 F.

Supp. 3d 286, 288 (S.D.N.Y. 2016). Therefore, the Court will “carefully and skeptically” review any

motion to seal to ensure there really is an “extraordinary circumstance or compelling need” to seal



1
 Rule 2(D) of the Court’s Individual Rules of Practice in Civil Pro Se Cases provides that “[a]bsent a request to file a
communication with the Court under seal, the Court will docket any substantive communication with the Court on
ECF, a publicly accessible database.” The Court’s Individual Rules of Practice in Civil Pro Se Cases were attached to the
order setting the initial pretrial conference in this case. Dkt. No. 7.
         Case 1:19-cv-11832-GHW Document 46 Filed 12/10/20 Page 2 of 2



the document. Video Software Dealers Ass’n v. Orion Pictures Corp., 21 F.3d 24, 27 (2d Cir. 1994). The

Court may seal a document only if it makes a specific, on the record finding that sealing is essential.

Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006) (quotation omitted). Any motion

to seal must be submitted by December 18, 2020. Plaintiff’s motion, if any, should follow the

Court’s Individual Rules and address the high bar for sealing judicial documents.

        SO ORDERED.

Dated: December 9, 2020
                                                         __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                   2
